internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc corp b06-plr-116320-02 date date legend distributing controlled target merger sub state a business a business b business c operation 1a operation 2a sub sub sub sub sub year date date date date date date n1 n2 n3 n4 n5 n6 n7 p1 p2 p3 p4 dear we respond to a letter dated date submitted on your behalf by your authorized representative requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date and date the information submitted for consideration is summarized below summary of facts distributing is a publicly traded state a corporation that was incorporated in year distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing engages in business a which consists of operation 1a and operation 2a business b and business c directly and indirectly through its wholly owned subsidiaries distributing has one class of stock outstanding its common_stock distributing common_stock as of date distributing had n1 shares of distributing common_stock issued and outstanding as of date distributing had n2 options to purchase outstanding distributing common_stock distributing issued the options pursuant to incentive plans distributing incentive plans providing for common_stock based awards to employees and non-employee directors in date distributing’s board_of directors authorized the repurchase of up to n3 shares of distributing common_stock stock repurchase plan in connection with its stock repurchase plan distributing purchased n4 shares and n5 shares during the fiscal years ending date and date respectively it is anticipated that distributing may engage in future share repurchases consistent with its past practice distributing conducts business a through sub a wholly owned subsidiary that conducts operation 1a directly and conducts operation 2a through several of sub 1’s wholly owned subsidiaries distributing conducts business b both directly and indirectly through a wholly owned subsidiary sub distributing conducts business c both directly and indirectly through three wholly-owned subsidiaries sub sub and sub financial information has been received that indicates that business a and business b have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past years controlled is a state a corporation formed on date to facilitate the proposed transaction defined below controlled has one class of stock outstanding its common_stock controlled common_stock distributing owns of the vote and value of the issued and outstanding controlled common_stock at the date of the distribution defined below there will be issued and outstanding n6 shares of controlled common_stock controlled will establish a stock incentive plan of its own controlled stock incentive plan to be effective not later than the date of the distribution defined below the controlled stock incentive plan will be substantially_similar in terms to the distributing incentive plans as in effect and applicable to controlled employees as of the date of the distribution defined below in addition it is anticipated that following the proposed transaction defined below controlled will be publicly traded immediately following the proposed transaction defined below controlled will be engaged directly and indirectly through wholly-owned subsidiaries in business b target is a widely held and publicly traded corporation unrelated to distributing or controlled target engages in business b it has one class of stock outstanding its common_stock target common_stock target also has outstanding options to purchase target common_stock awarded under target’s common_stock incentive plan proposed transaction distributing wishes to have its business b acquire unrelated target but target will not agree to the acquisition unless distributing first separates its business b operations from its business a and business c operations through the proposed transaction defined below accordingly the following steps are proposed collectively the proposed transaction i as part of a plan of internal restructuring distributing will contribute its directly owned business c property and transfer associated liabilities to sub and sub distributing will then contribute to sub i all the stock of sub sub and sub ii distributing’s investment_assets and iii intercompany receivable accounts owed to distributing by its subsidiaries the intercompany receivables owed to distributing by sub will be eliminated upon their contribution to sub ii iii iv v distributing will transfer all of the property of business b held by distributing including all the stock of sub subject_to liabilities attributable to business b to controlled in exchange for controlled common_stock the contribution thereafter distributing will distribute all of the outstanding controlled common_stock to the holders of record of distributing common_stock the shareholders on a prorata basis the distribution shareholders will not surrender any shares in distributing shareholders will receive approximately n7 shares of controlled common_stock for each outstanding share of distributing common_stock any fractional shares of controlled common_stock will be accumulated by an exchange agent who sells such fractional shares on the open market with the net_proceeds going to the respective shareholders in lieu of the fractional shares in connection with the distribution each distributing common_stock option granted to an employee of distributing’s business b under the distributing incentive plans that is outstanding and unexercised as of the distribution date will be converted into an option to purchase controlled common_stock under the controlled incentive plan the terms of such converted options will be set so as to preserve the value the holders of such converted options had in their distributing common_stock options immediately before the distribution immediately following the distribution and pursuant to an agreement dated date the merger agreement merger sub a wholly owned subsidiary of controlled formed solely to facilitate this transaction will merge with and into target the merger the separate existence of merger sub will cease and target will continue as the surviving corporation of the merger as part of the merger each share of target common_stock issued and outstanding immediately prior to the merger will be exchanged for one share of controlled common_stock as a result of the merger controlled will own of the target common_stock and the former target shareholders will own approximately between p1 and p2 of controlled common_stock vi in connection with the merger each target common_stock option awarded under target’s common_stock incentive plan that is outstanding and unexercised as of the merger date will be converted into an option to purchase controlled common_stock under the controlled incentive plan the terms of such converted options will be set so as to preserve the value the holders of such converted options had in their outstanding target common_stock options immediately before the merger the proposed transaction will result in distributing shareholders owning approximately between p3 and p4 of controlled immediately after the merger in connection with the proposed transaction distributing and controlled will enter a tax_sharing_agreement tax_sharing_agreement that will set forth each party’s rights and obligations with respect to tax matters for periods before and after the date of the distribution the tax_sharing_agreement will detail distributing’s and controlled’s responsibilities relating to tax_payments and refunds the filing of returns and the conduct of audits the tax_sharing_agreement will also provide for cooperation with respect to certain tax matters and for the exchange of information and retention of records that may affect the tax_liability of either party certain payments might be made between distributing controlled or their respective subsidiaries pursuant to the tax_sharing_agreement after the distribution also in connection with the proposed transaction distributing and controlled will enter into i a transition services agreement which will set forth the transitional relationships between distributing and controlled during a limited transition_period following the distribution including the provision by distributing of certain corporate services to controlled and the temporary sharing of physical facilities by distributing and controlled and ii an indemnification agreement whereby distributing and controlled have agreed to indemnify each other against potential liabilities arising from certain securities law tax and other matters relating to the respective businesses of distributing and controlled the indemnification payments representations the following representations have been made in connection with the proposed transaction a b c d e f g h i any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of business a is representative of its present operation and with regard thereto there have been no substantial operational changes since the date of the last financial statement submitted the years of financial information submitted on behalf of business b is representative of its present operation and with regard thereto there have been no substantial operational changes since the date of the last financial statement submitted following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution will be carried out to facilitate the acquisition of target by controlled pursuant to the merger agreement the distribution is motivated in whole or substantial part by this and other corporate business purposes before the first anniversary of the distribution merger sub will merge with and into target pursuant to the merger agreement there is no plan or intention by any shareholder who is the legal or beneficial_owner of percent or more of the stock of distributing and management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 or in connection with distributing’s stock repurchase plan j k l m n o p q there is no plan or intention to liquidate distributing or controlled to merge either corporation with any corporation or to sell or otherwise dispose_of the assets of either of the corporations after the transaction except for i dispositions in the ordinary course of business or ii the merger of controlled and target pursuant to the merger agreement the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which any investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock of controlled except for debt that is incurred by controlled for working_capital purposes from the time of its formation until the distribution and merger which will be settled as part of the net working_capital adjustment shortly after the merger and any indebtedness incurred in the ordinary course or for obligations resulting from agreements for shared services or facilities or pursuant to any indemnification payments immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further any excess_loss_account distributing may have in controlled stock will be included in income immediately before the distribution to the extent required by the applicable regulations payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length r s t u no two parties to the transaction are investment companies as defined in section sec_368 and iv the payment of cash in lieu of fractional shares of controlled will be solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained for consideration the total cash consideration that will be paid in the transaction to the distributing shareholders will not exceed one percent of the consideration that will be distributed in the proposed transaction the fractional share interests in controlled of distributing record shareholders will be aggregated and no such shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the distribution date the distribution is not part of a plan or series of related transaction within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled v immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of sub which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 immediately after the distribution the gross assets of the business conducted directly by sub ie operation 1a will have a fair_market_value of at least percent of the total fair_market_value of the gross assets of sub immediately after the distribution the gross assets of controlled’s business b will have a fair_market_value of at least percent of the total fair_market_value of the gross assets of controlled w x rulings based solely on the information submitted and on the representations set forth above we rule as follows the transfer by distributing to controlled of the property subject_to liabilities of business b in exchange for the issuance to distributing of controlled common_stock and controlled’s assumption_of_liabilities followed by the distribution by distributing of all of its controlled common_stock to the shareholders will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on its transfer of the property of business b to controlled in exchange for controlled common_stock sec_361 b a b and a no income gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of the property received by controlled will be the same as the basis of such property in the hands of distributing immediately prior to the contribution sec_362 the holding_period of the property received by controlled will include the period during which such property was held by distributing sec_1223 no income gain_or_loss will be recognized by the shareholders upon their receipt of the controlled common_stock pursuant to the distribution sec_355 no income gain_or_loss will be recognized by distributing upon the distribution to the shareholders of its stock of controlled pursuant to the distribution sec_361 the aggregate basis of the distributing common_stock and the controlled common_stock in the hands of the shareholders will be the same as the basis in the distributing common_stock held by the shareholders immediately before the distribution allocated in proportion to the respective fair market values of the distributing common_stock and the controlled common_stock in accordance with sec_1 a sec_358 and b the holding_period of the controlled common_stock received by the shareholders will in each instance include the holding_period of the distributing common_stock with respect to which the distribution of the controlled common_stock is made provided that such distributing common_stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits will be made between distributing and controlled in accordance with sec_1_312-10 the payment of cash if any in lieu of fractional shares of controlled common_stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed as part of the distribution and then had been sold by the holders accordingly a shareholder will recognize gain_or_loss if any equal to the difference between the cash received and the basis of the fractional share as determined under sec_1001 if controlled common_stock is held by the exchanging shareholder as a capital_asset the gain_or_loss will be subject_to the provisions and limitations of subchapter_p of chapter of the internal_revenue_code sec_1221 and sec_1222 payments made by distributing to controlled or by controlled to distributing under the tax_sharing_agreement regarding tax_liabilities that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning on or before and ending after the distribution and ii will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution see 344_us_6 caveat no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved in the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent copies of this letter to your authorized representatives sincerely yours cc alfred c bishop jr chief branch office of associate chief_counsel corporate
